Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et. al. (US 2022/0095333 A1) in view of Xiong et. al. (US 2021/0203397 A1) and in further view of Dinan (US 2016/0270071 A1).
The disclosure of Xiong finds support at US 62/976,268 Page 9 Fourth Paragraph
Regarding Claim 1, Takeda discloses a method (Fig. 1 Fig. 3 Para 69-75 Para 88-02) comprising:
receiving, by a wireless device, downlink control information (DCI) scheduling transmission via a physical uplink shared channel (PUSCH) resource of a cell (Fig. 1 S101 Yes Fig. 3 S203 Yes Para 69 70 “the PUSCH is scheduled by using DCI format 0_0” Para 71 73 “the UE may transmit the PUSCH…active within the cell in which the PUSCH is to be scheduled” Para 92 93  “User Equipment” corresponds to wireless device);
determining a physical uplink control channel (PUCCH) resource, among one or more PUCCH resources, associated with a lowest PUCCH resource index (Fig. 1 S102 Para 73 “the UE may transmit the PUSCH in accordance with the spatial relation corresponding to a PUCCH resource with a certain ID (for example, the lowest ID) in the PUCCH resources” where “PUCCH resources,” plural, corresponds to one or more PUCCH resources and where “PUCCH resource identity (ID)” corresponds to PUCCH resource index.  The PUCCH resource associated with a lowest PUCCH resource index must first be determined before the PUSCH can be transmitted with the spatial relation corresponding to that PUCCH resource); and
based on the PUCCH resource being activated, sending, via the PUSCH resource uplink data (Fig. 1 S102  Fig. 3 S204 Para 73 “the UE may transmit the PUSCH in accordance with the spatial relation corresponding to a PUCCH resource with a certain ID (for example, the lowest ID) in the PUCCH resources configured for an uplink BWP that is active” Para 95  The PUCCH resources configured for an uplink Bandwidth Part (BWP) are activated when the uplink BWP is activated) using one or more transmission parameters determined based on a spatial relation (Para 6 63 ““Spatial relation used to transmit the signal/channel”…and “transmit beam” may be interchangeably interpreted” where “transmit beam” corresponds to a transmission parameter, see Para 199 of the instant application)
Xiong discloses something Takeda does not explicitly disclose: based on the PUCCH resource having at least two spatial relations, sending the PUSCH using a first spatial relation in an ordered set comprising the at least two spatial relations (Para 59 “when PUSCH is scheduled by DCI format 0_0 or fallback DCI…PUSCH spatial relation info is determined based on spatial relation info of PUCCH with lowest resource ID. In case when more than one spatial relation info are configured…for PUCCH with lowest resource ID, UE applies the spatial relation info with lowest ID of PUCCH with lowest resource ID” where “more than one spatial relation info are configured for PUCCH with lowest resource ID” corresponds to the PUCCH resource having at least two spatial relations and where “the spatial relation info with lowest ID” corresponds to a first spatial relation in an ordered set comprising the at least two spatial relations.  The set of spatial relations can be ordered by spatial relation identity (ID), and the spatial relation with the lowest spatial relation ID would be the first spatial relation in that ordered set.)
Therefore it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to receive, by a wireless device, DCI scheduling transmission via a PUSCH resource of a cell; determine a PUCCH resource, among one or more PUCCH resources, associated with a lowest PUCCH resource index; and based on the PUCCH resource being activated with at least two spatial relations, sending the PUSCH using one or more transmission parameters determined based on a first spatial relation in an ordered set comprising the at least two spatial relations.  
This would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed as “obvious to try”, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, Manual of Patent Examining Procedure 2143 I E.  (A)  When a PUCCH resource has at least two spatial relations, these spatial relations correspond to a finite number of identified, predictable solutions.  (B)  Arbitrarily picking one of these spatial relations, for example a first spatial relation in an ordered set, would correspond to choosing one solution from the finite number of identified, predictable solutions.  (C)  There is a reasonable chance of success because it would be safe for one of ordinary skill in the art to assume that every spatial relation in the two or more spatial relations is a viable solution.
Dinan discloses something neither Takeda nor Xiong explicitly discloses: sending, via the PUSCH resource, a transport block (Para 254 “the uplink signals may comprise uplink transport blocks transmitted on a physical uplink shared channel” where “transmit” corresponds to send)
Therefore it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to receive, by a wireless device, DCI scheduling transmission via a PUSCH resource of a cell; determine a PUCCH resource, among one or more PUCCH resources, associated with a lowest PUCCH resource index; and based on the PUCCH resource being activated with at least two spatial relations, sending, via the PUSCH resource, a transport block using one or more transmission parameters determined based on a first spatial relation in an ordered set comprising the at least two spatial relations.  The would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed  because sending a transport block over a PUSCH resource was well-known in the art before the claimed invention was effectively filed.  
The examiner offers the following evidence:  
Liu et. al. (US 2022/0095353 A1) Abstract “a transmitter configured to transmit, on a PUSCH, a transport block scheduled by a DCI format,” 
Harada et. al. (US 2022/0330239 A1) Para 69 “The user terminal 20 performs the following processing on the transport block to transmit a PUSCH,” 
Suzuki et. al. (US 2020/0154410 A1) Para 108 “one transport block is transmitted on the PUSCH… multiple transport blocks are transmitted on the PUSCH” 
Shaheen (US 2018/0192347 A1) Fig. 19 Para 162 “The higher layer processor may provide the PUSCH transmitter transport blocks” 
Yoshimura et. al. (US 2019/0174540 A1) Para 13 “receive a transport block transmitted on PUSCH” and 
Zhang et. al. (US 2016/0360422 A1) Para 227 “the uplink sending includes, but not limited to:…sending a transport block on the PUSCH”
Regarding Claim 5, Takeda discloses determining the PUCCH resource is based on determining that the DCI does not comprise an indication of a spatial relation (Para 6 “UE determines a spatial relation…based on a value of a certain field (for example, sounding reference signal (SRS) resource indicator (SRS Resource Indicator (SRI)) field) in DCI” Para 56 “the UE may fail to determine the spatial relation used to transmit the PUSCH, based on the certain field (for example, the SRI field) in the DCI” Para 57 59 “the inventors of the present invention studied about a method for appropriately determining at least one spatial relation of the PUSCH scheduled by using the DCI without the SRI field (for example, DCI format 0_0 or 0_1)” Para 70 71 73  The PUCH resource is used to determine a spatial relation in those cases where the DCI does not contain a spatial relation for the PUSCH)
Regarding Claim 6, Takeda discloses receiving an activation command activating, for a PUCCH resource, at least two spatial relations (Para 6 “a spatial relation (also referred to as…a spatial domain filter” Para 34 “The PUCCH spatial relation information…may indicate a plurality of candidate beams (spatial domain filters) for PUCCH transmission” Para 38 “The UE may receive a MAC CE that activates or deactivates the PUCCH spatial relation information”)
Regarding Claim 8, Takeda discloses a method (Fig. 1 Fig. 3 Para 69-75 Para 88-02) comprising:
receiving, by a wireless device, downlink control information (DCI) scheduling transmission via a physical uplink shared channel (PUSCH) resource of a cell (Fig. 1 S101 Yes Fig. 3 S203 Yes Para 69 70 “the PUSCH is scheduled by using DCI format 0_0” Para 71 73 “the UE may transmit the PUSCH…active within the cell in which the PUSCH is to be scheduled” Para 92 93  “User Equipment” corresponds to wireless device);
determining a physical uplink control channel (PUCCH) resource, among one or more PUCCH resources, associated with a lowest PUCCH resource index (Fig. 1 S102 Para 73 “the UE may transmit the PUSCH in accordance with the spatial relation corresponding to a PUCCH resource with a certain ID (for example, the lowest ID) in the PUCCH resources” where “PUCCH resources,” plural, corresponds to one or more PUCCH resources and where “PUCCH resource identity (ID)” corresponds to PUCCH resource index.  The PUCCH resource associated with a lowest PUCCH resource index must first be determined before the PUSCH can be transmitted with the spatial relation corresponding to that PUCCH resource); and
based on the PUCCH resource being activated, sending, via the PUSCH resource uplink data (Fig. 1 S102  Fig. 3 S204 Para 73 “the UE may transmit the PUSCH in accordance with the spatial relation corresponding to a PUCCH resource with a certain ID (for example, the lowest ID) in the PUCCH resources configured for an uplink BWP that is active” Para 95  The PUCCH resources configured for an uplink Bandwidth Part (BWP) are activated when the uplink BWP is activated) using one or more transmission parameters determined based on a spatial relation (Para 6 63 ““Spatial relation used to transmit the signal/channel”…and “transmit beam” may be interchangeably interpreted” where “transmit beam” corresponds to a transmission parameter, see Para 199 of the instant application)
Xiong discloses something Takeda does not explicitly disclose: based on the PUCCH resource being having at least two spatial relations, sending the PUSCH using a spatial relation associated with a lowest spatial relation index among spatial relation indexes of the at least two spatial relations (Para 59 “when PUSCH is scheduled by DCI format 0_0 or fallback DCI…PUSCH spatial relation info is determined based on spatial relation info of PUCCH with lowest resource ID. In case when more than one spatial relation info are configured…for PUCCH with lowest resource ID, UE applies the spatial relation info with lowest ID of PUCCH with lowest resource ID” where “more than one spatial relation info are configured for PUCCH with lowest resource ID” corresponds to the PUCCH resource having at least two spatial relations, where “spatial relation identity (ID)” corresponds to spatial relation index, and where “the spatial relation info with lowest ID” corresponds to lowest spatial relation index.)
Therefore it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to receive, by a wireless device, DCI scheduling transmission via a PUSCH resource of a cell; determine a PUCCH resource, among one or more PUCCH resources, associated with a lowest PUCCH resource index; and based on the PUCCH resource being activated with at least two spatial relations, send the PUSCH using one or more transmission parameters determined based on a spatial relation, among the at least two spatial relations, associated with a lowest spatial relation index among spatial relation indexes of the at least two spatial relations.  
This would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed as “obvious to try”, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, Manual of Patent Examining Procedure 2143 I E.  (A)  When a PUCCH resource has at least two spatial relations, these spatial relations correspond to a finite number of identified, predictable solutions.  (B)  Arbitrarily picking one of these spatial relations, for example a spatial relation associated with a lowest spatial relation index, would correspond to choosing one solution from the finite number of identified, predictable solutions.  (C)  There is a reasonable chance of success because it would be safe for one of ordinary skill in the art to assume that every spatial relation in the two or more spatial relations is a viable solution.
Dinan discloses something neither Takeda nor Xiong explicitly discloses: sending, via the PUSCH resource, a transport block (Para 254 “the uplink signals may comprise uplink transport blocks transmitted on a physical uplink shared channel” where “transmit” corresponds to send)
Therefore it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to receive, by a wireless device, DCI scheduling transmission via a PUSCH resource of a cell; determine a PUCCH resource, among one or more PUCCH resources, associated with a lowest PUCCH resource index; and based on the PUCCH resource being activated with at least two spatial relations, send, via the PUSCH resource, a transport block using one or more transmission parameters determined based on a spatial relation, among the at least two spatial relations, associated with a lowest spatial relation index among spatial relation indexes of the at least two spatial relations.  The would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed  because sending transport block over a PUSCH resource was well-known in the art before the claimed invention was effectively filed, as was explained regarding Claim 1 above.
Regarding Claim 9, Xiong discloses the spatial relation comprises a first spatial relation in an ordered set comprising the at least two spatial relations (Para 59 “for PUCCH with lowest resource ID, UE applies the spatial relation info with lowest ID of PUCCH with lowest resource ID” where “more than one spatial relation info are configured for PUCCH with lowest resource ID” corresponds to the PUCCH resource having at least two spatial relations and where “the spatial relation info with lowest ID” corresponds to a first spatial relation in an ordered set comprising the at least two spatial relations.  The set of spatial relations can be ordered by spatial relation identity (ID), and the spatial relation with the lowest spatial relation ID would be the first spatial relation in that ordered set.)
Regarding Claim 13, the combination of Takeda, Xiong and Dinan discloses claim 13 as explained in claims 6 and 8.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being obvious over Takeda et. al. (US 2022/0095333 A1) in view of Xiong et. al. (US 2021/0203397 A1) and in further view of Dinan (US 2016/0270071 A1) and of Zhou et. al. (US 2020/0314860 A1).
Zhou has five common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in Zhou was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding Claim 2, the combination of Takeda, Xiong, and Dinan disclose the method of claim 1.
Zhou discloses something neither Takeda nor Xiong nor Dinan explicitly disclose:  determining the one or more transmission parameters based on a reference signal indicated by a spatial relation (Fig. 24 Para 401 “In an example, the wireless device may determine a transmission beam based on a spatial relation information configuration of an SRS”  “Transmission beam” corresponds to a transmission parameter, see the Abstract of the instant application, and “Sounding Reference Signal (SRS)” corresponds to reference signal.)
Therefore it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to determine the one or more transmission parameters based on a reference signal indicated by the first spatial relation.  The motivation is to indicate a transmission beam which a wireless device may employ for PUSCH transmission as taught by Zhou (Para 400)
Regarding Claim 10, the combination of Takeda, Xiong, Dinan and Zhou discloses claim 10 as explained in claims 2 and 8.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et. al. (US 2022/0095333 A1) in view of Xiong et. al. (US 2021/0203397 A1) and in further view of Dinan (US 2016/0270071 A1) and of Yu et. al. (US 2014/0328266 A1)
Regarding Claim 3, the combination of Takeda, Xiong, and Dinan disclose the method of claim 1.
Takeda discloses the one or more transmission parameters comprises a spatial domain transmission filter (Para 6 63 ““Spatial relation used to transmit the signal/channel”…and “transmit beam” may be interchangeably interpreted” where “transmit beam” corresponds to a transmission parameter, see Para 199 of the instant application)
 Yu discloses something neither Takeda nor Xiong nor Dinan explicitly disclose: determining the spatial domain transmission filter based on a spatial domain filter used to receive or transmit a reference signal (Para 59 “Then, the controller 502 measures a reception intensity of a channel measurement reference signal for an optimum reception beam using a predetermined RF chain and controls the optimum transmission/reception beam selecting unit 510 such that an optimum transmission beam is determined based on the measured reception intensity”  “Transmission beam” corresponds to spatial domain transmission filter and “beam” corresponds to spatial domain filter , see inter alia Para 201 204 251 256 of the instant application )
Therefore it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed for the one or more transmission parameters to comprise a spatial domain transmission filter, and to determine the spatial domain transmission filter based on a spatial domain filter used to receive or transmit a reference signal indicated by the first spatial relation.  The motivation is to determine an optimum transmission beam using intensities of reference signals received through a reception beam as taught by Yu (Abstract)
Regarding Claim 11, the combination of Takeda, Xiong, Dinan and Yu discloses claim 11 as explained in claims 3 and 8.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et. al. (US 2022/0095333 A1) in view of Xiong et. al. (US 2021/0203397 A1) and in further view of Dinan (US 2016/0270071 A1) and of Chen et. al. (.US 2021/0195627 A1)
Regarding Claim 7, the combination of Takeda, Xiong, and Dinan disclose the method of claim 1.
Chen discloses something neither Takeda nor Xiong nor Dinan explicitly disclose:  a first spatial relation is associated with a first transmission and reception point (TRP) and a second spatial relation is associated with a second TRP (Para 13 43 44 “when any resource in the PUCCH resource set is used for performing an uplink transmission, the uplink transmission may be performed based on all or part of the multiple pieces of spatial relation information…. the multiple pieces of spatial relation information may respectively correspond to multiple TRPs in a one-by-one manner” “Resource in the PUCCH resource set” corresponds to a PUCCH resource)
Therefore it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed for the first spatial relation to be associated with a first TRP of the cell; and for a second spatial relation in the ordered set comprising the at least two spatial relations to be associated with a second TRP of the cell.  The motivation is to allow transmission of the control information to multiple TRPs, and to allow sharing of the PUCCH resource by multiple TRPs, thereby saving resource overhead as taught by Chen (Para13)
Regarding Claim 14, Chen discloses a first spatial relation is associated with a first TRP; and a second spatial relation is associated with a second TRP (Para 13 43 44 “when any resource in the PUCCH resource set is used for performing an uplink transmission, the uplink transmission may be performed based on all or part of the multiple pieces of spatial relation information…. the multiple pieces of spatial relation information may respectively correspond to multiple TRPs in a one-by-one manner” “Resource in the PUCCH resource set” corresponds to a PUCCH resource)
Therefore it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed for the spatial relation to be associated with a first TRP of the cell; and for a second spatial relation among the at least two spatial relations to be associated with a second TRP of the cell.  The motivation is to allow transmission of the control information to multiple TRPs, and to allow sharing of the PUCCH resource by multiple TRPs, thereby saving resource overhead as taught by Chen (Para13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/           Examiner, Art Unit 2463     


/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463